Citation Nr: 0336373	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-16 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbosacral arthritis.

2.  Entitlement to a compensable evaluation for service-
connected malaria.

3.  Entitlement to service connection for peptic ulcer 
disease.

4.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for an inguinal hernia, has been 
received.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.

6.  Entitlement to an effective date earlier than January 12, 
1998 for the granting of service connection for ischemic 
heart disease.

7.  Entitlement to an effective date earlier than October 21, 
1998 for the grant of service connection for lumbosacral 
arthritis.

8.  Entitlement to an effective date earlier than August 15, 
1996 for the granting of service connection for post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO), which, in 
pertinent part, declined to grant an evaluation in excess of 
20 percent for lumbosacral arthritis and denied the veteran's 
application for an effective date earlier than October 21, 
1998 for the granting of service connection for lumbosacral 
arthritis.

The Board notes that in its November 2001 rating decision the 
RO increased the veteran's disability rating for lumbosacral 
arthritis from 10 to 20 percent.  Although each increase 
represents a grant of benefits, a decision awarding a higher 
rating, but less that the maximum available benefit does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this matter continues before the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Before the Board can render a decision on this matter, a 
veteran must be apprised of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West 2002)].  
Included in this notice should be the veteran's and VA's 
respective responsibilities as to obtaining and furnishing 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board notes that in its statement of the 
case, the RO gave only cursory mention to VCAA and cited 
38 C.F.R. § 3.159, a VCAA implementing regulation.  The Board 
observes, however, that 38 C.F.R. § 3.159(b)(1) which 
afforded claimants a 30-day response period was recently held 
to be invalid.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  Claimants are entitled to a one-year period in which 
to respond to VCAA notice.  Id.  In view of the foregoing, a 
VCAA letter must be sent to the veteran.  The letter must 
detail the types of evidence necessary to establish his 
claims as well as VA's and the veteran's respective 
responsibilities as to securing that evidence.  The letter 
must also inform the veteran of his right to a one-year 
response period.

The Board notes that the veteran's low back disability has 
been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5292 
which pertains to lumbosacral arthritis with limitation of 
motion.  See 38 C.F.R. §§ 4.20, 4.27.  During the course of 
the appeal, the provisions related to the evaluation of 
spinal disabilities have been amended.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003) [to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243], effective 
September 26, 2003.  The RO must provide notice of the 
revised spinal rating criteria.

The Board requires information as to the current state of the 
veteran's service-connected low back disability.  Thus, an 
orthopedic examination in necessary in order to assess the 
severity of the relevant symptomatology. 

As well, a medical examination to assess the severity of the 
veteran's malaria residuals is necessary.

The RO must also seek a medical opinion regarding the 
etiology of the veteran's claimed peptic ulcer disease.

The veteran is reminded that failure of the veteran to report 
for a scheduled medical examination without good cause could 
result in the denial of a claim. 38 C.F.R. § 3.655.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations to include his right to a 
one-year response period.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  In 
addition to the foregoing, the RO must 
inform the veteran of the types of 
evidence necessary to establish his 
claims, as well as which evidence VA will 
obtain, which evidence he must provide, 
and which evidence VA will assist him in 
securing.

2.  The veteran must be scheduled for a 
VA orthopedic examination.  The examiner 
is asked to enumerate all of the 
veteran's low back symptomatology and 
comment on the severity of each such 
symptom to include range of motion.  The 
examiner is asked to review the claims 
file in conjunction with the examination 
and to provide a rationale for all 
conclusions.  All necessary diagnostic 
tests should be accomplished.  

3.  The veteran must be scheduled for an 
appropriate medical examination to assess 
the severity of his malaria and/or 
residuals thereof.  All symptoms should 
be enumerated and described in detail.  .  
The examiner is asked to review the 
claims file in conjunction with the 
examination and to provide a rationale 
for all conclusions.  All necessary 
diagnostic tests should be accomplished.  

4.  The RO must schedule an appropriate 
medical examination for an opinion 
regarding the etiology of the veteran's 
claimed peptic ulcer disease.  The 
examiner should state whether the veteran 
in fact suffers from that disability, 
and, if so, an opinion regarding etiology 
should be provided.  The examiner is 
asked to review the claims file in 
conjunction with the examination and to 
provide a rationale for all conclusions.  
All necessary diagnostic tests should be 
accomplished.  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Thereafter, the RO should readjudicate 
the claims taking into consideration all 
of the evidence of record and the revised 
rating criteria.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  Notice of the revised rating 
criteria for the evaluation of spinal 
disabilities should also be included.  See 
68 Fed. Reg. 51454-51458 (August 27, 
2003).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




